EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Fraser D. Rowand, Reg. No. 53,870 on January 21, 2021.
The claims are presented below in first markup form with all Examiner’s Amendments indicated in markup (line through and underline), and then final form with all Examiner’s amendments having been entered. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment with RCE filed December 23, 2020, which has been entered.

Examiner’s Amended Claims in Marked Up Form:
Claim 1. A system comprising: 
at least one processor; and 
a memory storing instructions that when executed by the at least one processor cause the system to: 
receive a spoken utterance and convert the spoken utterance into a plurality of recognized speech results through a plurality of automatic speech recognition modules; 
a fitness of the recognized speech results for their respective subject-matter domains; 
determine that at least two of the collected ratings are equivalent and generate an arbitration recommendation indicating recognized speech results with equivalent collected ratings; 
process the arbitration recommendation through one or more of the plurality of conversation modules for selection by one of the one or more of the plurality of conversation modules, wherein the one of the one or more of the plurality of conversation modules is selected based on second ratings requested from the conversation modules for the arbitration recommendation indicating a willingness to perform arbitration and a rule, and wherein the one of the one or more of the plurality of conversation modules is adapted to allow user selection amongst the recognized speech results indicated by the arbitration recommendation; and 
assign an affinity status to the one of the plurality of automatic speech recognition modules that generated a user-selected one of the recognized speech results so as to restrict a conversion of a subsequent spoken utterance to said one of the plurality of automatic speech recognition modules.



Claim 9. A computer-implemented method comprising: 
receiving a spoken utterance and convert the spoken utterance into a plurality of recognized speech results through a plurality of automatic speech recognition modules; 
processing, by at least one processor, the recognized speech results through a plurality of conversation modules corresponding to respective subject-matter domains to collect ratings assigned to the recognized speech results by the conversation modules based on a fitness of the recognized speech results for their respective subject-matter domains; 
determining that at least two of the collected ratings are equivalent and generate an arbitration recommendation indicating recognized speech results with equivalent collected ratings; 
processing, by the at least one processor, the arbitration recommendation through one or more of the plurality of conversation modules for selection by one of the one or more of the plurality of conversation modules, wherein the one of the one or more of the plurality of conversation modules is selected based on second ratings requested from the conversation modules for the arbitration recommendation indicating a willingness to perform arbitration and a rule, and wherein the one of the one or more of the plurality of conversation modules is adapted to allow user selection amongst the recognized speech results indicated by the arbitration recommendation; and 
assigning an affinity status to the one of the plurality of automatic speech recognition modules that generated a user-selected one of the recognized speech said one of the plurality of automatic speech recognition modules.

Claim 17. A non-transitory computer-readable storage medium storing instructions that when executed by a processor of a computing device cause the computing device to perform a method comprising: 
receiving a spoken utterance and convert the spoken utterance into a plurality of recognized speech results through a plurality of automatic speech recognition modules; 
processing the recognized speech results through a plurality of conversation modules corresponding to respective subject-matter domains to collect ratings assigned to the recognized speech results by the conversation modules based on a fitness of the recognized speech results for their respective subject-matter domains; 
determining that at least two of the collected ratings are equivalent and generate an arbitration recommendation indicating recognized speech results with equivalent collected ratings;
 processing the arbitration recommendation through one or more of the plurality of conversation modules for selection by one of the one or more of the plurality of conversation modules, wherein the one of the one or more of the plurality of conversation modules is selected based on second ratings requested from the conversation modules for the arbitration recommendation indicating a willingness to perform arbitration and a rule, and wherein the one of the one or more of the plurality of conversation modules is adapted to allow user selection amongst the recognized speech results indicated by the arbitration recommendation; and 
said one of the plurality of automatic speech recognition modules.

Examiner’s Amended Claims in Final Form:

Claim 1. A system comprising: 
at least one processor; and 
a memory storing instructions that when executed by the at least one processor cause the system to: 
receive a spoken utterance and convert the spoken utterance into a plurality of recognized speech results through a plurality of automatic speech recognition modules; 
process the recognized speech results through a plurality of conversation modules corresponding to respective subject-matter domains to collect ratings assigned to the recognized speech results by the conversation modules based on a fitness of the recognized speech results for their respective subject-matter domains; 
determine that at least two of the collected ratings are equivalent and generate an arbitration recommendation indicating recognized speech results with equivalent collected ratings; 

assign an affinity status to the one of the plurality of automatic speech recognition modules that generated a user-selected one of the recognized speech results so as to restrict a conversion of a subsequent spoken utterance to said one of the plurality of automatic speech recognition modules.



Claim 9. A computer-implemented method comprising: 
receiving a spoken utterance and convert the spoken utterance into a plurality of recognized speech results through a plurality of automatic speech recognition modules; 
processing, by at least one processor, the recognized speech results through a plurality of conversation modules corresponding to respective subject-matter domains to collect ratings assigned to the recognized speech results by the conversation modules 
determining that at least two of the collected ratings are equivalent and generate an arbitration recommendation indicating recognized speech results with equivalent collected ratings; 
processing, by the at least one processor, the arbitration recommendation through one or more of the plurality of conversation modules for selection by one of the one or more of the plurality of conversation modules, wherein the one of the one or more of the plurality of conversation modules is selected based on second ratings requested from the conversation modules for the arbitration recommendation indicating a willingness to perform arbitration and a rule, and wherein the one of the one or more of the plurality of conversation modules is adapted to allow user selection amongst the recognized speech results indicated by the arbitration recommendation; and 
assigning an affinity status to the one of the plurality of automatic speech recognition modules that generated a user-selected one of the recognized speech results so as to restrict a conversion of a subsequent spoken utterance to said one of the plurality of automatic speech recognition modules.

Claim 17. A non-transitory computer-readable storage medium storing instructions that when executed by a processor of a computing device cause the computing device to perform a method comprising: 
receiving a spoken utterance and convert the spoken utterance into a plurality of recognized speech results through a plurality of automatic speech recognition modules; 

determining that at least two of the collected ratings are equivalent and generate an arbitration recommendation indicating recognized speech results with equivalent collected ratings;
 processing the arbitration recommendation through one or more of the plurality of conversation modules for selection by one of the one or more of the plurality of conversation modules, wherein the one of the one or more of the plurality of conversation modules is selected based on second ratings requested from the conversation modules for the arbitration recommendation indicating a willingness to perform arbitration and a rule, and wherein the one of the one or more of the plurality of conversation modules is adapted to allow user selection amongst the recognized speech results indicated by the arbitration recommendation; and 
assigning an affinity status to the one of the plurality of automatic speech recognition modules that generated a user-selected one of the recognized speech results so as to restrict a conversion of a subsequent spoken utterance to said one of the plurality of automatic speech recognition modules.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 9 and 17, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “processing the arbitration recommendation through one or more of the plurality of conversation modules for selection by one of the one or more of the plurality of conversation modules, wherein the one of the one or more of the plurality of conversation modules is selected based on second ratings requested from the conversation modules for the arbitration recommendation indicating a willingness to perform arbitration and a rule, and wherein the one of the one or more of the plurality of conversation modules is adapted to allow user selection amongst the recognized speech results indicated by the arbitration recommendation," and all supporting limitations thereof.
The closest cited art of record includes the obvious combination of Gruber, Meyers and Gurram.
Gruber is directed towards a system and method of generating candidate text interpretations of an input utterance from a user and ranks the candidate interpretations of  according to how well they fit various syntactic/semantic (subject matter domain) models. If no interpretation ranks above a certain threshold (for a potential equivalent ranking situation), then the user is asked to select an interpretation (in an arbitration/tie-breaker action) via a user interface that provides a conversation between the user and the system (conversation module). The user selected interpretation is then processed for a response to be provided to a user that can be output in multiple modes. Gruber 
Meyers is directed towards a plurality of devices capable of interacting with the user in a conversational context with natural language and arbitration aspects of deciding which device will handle a response to a user utterance/query. Meyers does not teach or suggest that the arbitration includes selecting a device based on ratings requested from conversational agents regarding fitness of the recognized results to domains, or an indication of willingness to perform arbitration and a rule. Meyers also does not teach or suggest assigning an affinity status to an automatic speech recognition module.
Gurram is directed towards providing a speech recognition system with multiple automatic speech recognition modules and determining a user preference by tracking user preference/use of the speech recognition modules over time to automatically select a particular automatic speech recognition module. Gurram does not teach or suggest assigning an affinity status to an automatic speech recognition module that generated a user-selected one of the recognized speech results, where the recognized speech results presented to the user for selection is amongst those indicated by the arbitration recommendation, and where the wherein the one of the one or more of the plurality of conversation modules is selected based on rating requested from the conversation modules for the arbitration recommendation indicating a willingness to perform arbitration and a rule.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656